Citation Nr: 0915794	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-28 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
May 1969 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The case has been before the Board 
previously, and was remanded in December 2007 to remedy 
notification deficiencies.  These notice deficiencies were 
not redressed as directed; thus the appeal must be REMANDED 
again to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

For claims filed prior to August 29, 2001, (as in the present 
case) new and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The provisions of 38 C.F.R. § 3.156 were changed but 
only for claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156)).  
As the Veteran initially filed his claim to reopen in 1996, 
the current (and more restrictive) burden of proof is not 
applicable.  The Board highlights that, for claims filed 
prior to August 29, 2001, new and material evidence does not 
have be of such weight as to change the outcome of the prior 
decision.  Hodge, supra.   

This case has been before the Board previously and was 
remanded in December 2007 because the RO, in developing this 
appeal, provided the Veteran the current version of 38 C.F.R. 
§ 3.156.  The remand specified that the Veteran was to be 
notified of the lower burden of proof for claims filed prior 
to August 29, 2001.  38 C.F.R. § 3.156 (2001).  Pursuant to 
the Board's remand, the RO sent a letter to the Veteran that 
contained the current version of 38 C.F.R. § 3.156.  While 
the "old" or less restrictive version of 38 C.F.R. § 3.159 
was furnished in a subsequent supplemental statement of the 
case, the VCAA letter that was sent to the Veteran contained 
the wrong legal standard.  

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  (Emphasis added.)  
As the October 2008 VCAA letter, which purportedly was sent 
to comply with the Board's instructions, contained the same 
current legal criteria found in 38 C.F.R. § 3.156 that were 
dispatched to the Veteran previously, and given the confusing 
nature of the notice in question that has been provided, this 
appeal must be returned to the RO for the purpose of proving 
the Veteran the correct and more favorable legal standard.  
It is pertinent to note that a remand by the Board confers 
upon the veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

Inform the Veteran by letter of the legal 
and evidentiary requirements associated 
with reopening a previously denied and 
final claim pursuant to legal criteria in 
existence prior to the August 2001 
revision of 38 C.F.R. § 3.156.  That is, 
the notification letter should explain 
that in order to reopen a claim for 
service connection the Veteran must submit 
new and materiel evidence defined as 
evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, which 
is neither cumulative nor redundant, and 
which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156 (2001).  Do 
not furnish the current version of 
38 C.F.R. § 3.156. 

3.  Following this notice, allow the 
Veteran a chance to respond with 
additional evidence.  Thereafter, re-
adjudicate his application to reopen the 
claim for service connection for a 
gastrointestinal disorder under the 
provisions of 38 C.F.R. § 3.156 in effect 
prior to the August 2001 revision of 
38 C.F.R. § 3.156.  Should the decision 
remain adverse to the Veteran, forward the 
claim to the Board for a final 
adjudication after issuing an appropriate 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

